Citation Nr: 1043927	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  03-20 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches, including as 
due to an undiagnosed illness.

2.  Entitlement to service connection for a skin condition, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for a stomach condition, 
including as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:  Puerto Rico Public Advocate for Veterans 
Affairs




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active service from November 1990 to May 1991, to 
include service in Southwest Asia (SWA) from January 23, to May 
6, 1991.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  By that rating action, the RO denied service connection 
for migraine headaches, right leg dermatitis (claimed as a skin 
condition), and stomach condition, all to include as due to an 
undiagnosed illness.  The Veteran timely appealed the RO's 
September 2002 rating action to the Board.

In February 2006, the Board remanded the claims to the RO for 
additional development.  In a July 2009 decision, the Board 
denied service connection for the above-cited disabilities.  

The July 2009 Board decision was vacated and remanded by a Court 
Order in June 2010 based on a Joint Motion To Remand (Joint 
Motion).
 
The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

This case was remanded because of failure to ensure adequate 
compliance with its February 2006 remand directives, pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998).  As indicated in the 
Joint Motion, while the RO took the necessary steps to find the 
Veteran's service treatment records (STRs) and provided him with 
an opportunity to submit any additional medical records, it 
failed to inform him that it was unable to locate his STRs and 
explain the efforts that it had undertaken to find them, as 
required by the Board's February 2006 remand directives.  ((See 
June 2010 Joint Motion, pages (pgs.) 2, 3)).  

The Joint Motion also indicated that although the RO had informed 
the Veteran that "'all efforts to obtain active duty service 
medical records have been unsuccessful'" in a June 2009 
Supplemental Statement of the Case, the record failed to show 
that the Veteran had been notified of this fact before any 
decisions were entered on his service connection claims.  (See 
June 2010 Joint Motion, page 3).  

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Prior to rendering any further 
decisions on the appeal, the RO/AMC must 
send the Veteran a letter informing him 
that his service treatment records can not 
be located and explain all efforts that it 
has undertaken throughout the appeal to 
find them, as directed by the Board in its 
February 2006 remand directives.  The 
Veteran must then be given another 
opportunity to provide any additional 
medical records in support of his claims. 

2.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that the above-cited development has 
been completed.  Thereafter, the service 
connection claims on appeal must be 
readjudicated, to include consideration of 
all of the evidence of record.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative will be 
furnished a supplemental statement of the 
case with reasons and bases for the 
decision.  The Veteran and his 
representative will be then given an 
appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).
 

